PER CURIAM.
Petitioner Johnson, a federal prisoner serving time in the United States Penitentiary in Atlanta, Georgia, has sought writ of mandamus to compel the State of Florida to grant him a speedy trial on a charge of robbery allegedly committed by him on February 23, 1968, in Orange County, Florida. A detainer was placed against him to assure his availability for prosecution by the Florida courts upon completion of service of the federal sen-fence. He seeks to compel immediate state prosecution in accordance with Dickey v. Circuit Court, 200 So.2d 521 (Fla.1967). We are informed by the office of County Solicitor, Orange County, that defendant has been returned to Orange County for trial on the robbery charge. The issuance of a writ of mandamus has, therefore, become unnecessary.
Accordingly, writ of mandamus is denied and the application therefore dismissed.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, THORNAL, and BOYD, JJ„ concur.